Citation Nr: 1014774	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for a bilateral 
knee disorder.  

2.  Entitlement to service connection for sensory motor 
peripheral neuropathy.  

3.  Entitlement to service connection for renal 
insufficiency, claimed as secondary to service connected 
idiopathic hyperuricemia.  

4.  Entitlement to a compensable evaluation for idiopathic 
hyperuricemia.  

5.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.  

6.  Whether the reduction of the disability evaluation for 
gouty arthritis of the right ankle associated with idiopathic 
hyperuricemia from 30 to 20 percent effective November 1, 
2008 was proper, and the related issue of whether restoration 
of a 30 percent evaluation for gouty arthritis of the right 
ankle is warranted.  



7.  Entitlement to an effective date prior to October 13, 
1999 for the grant of service connection for gouty arthritis 
of the right ankle associated with idiopathic hyperuricemia.  

8.  Entitlement to an effective date prior to December 27, 
2005 for the assignment of a 30 percent evaluation for gouty 
arthritis of the right ankle associated with idiopathic 
hyperuricemia.  

9.  Entitlement to an effective date prior to December 27, 
2005 for the assignment of a 20 percent evaluation for 
lumbosacral strain.  

10.  Entitlement to an effective date prior to December 27, 
2005 for the assignment of a 10 percent evaluation for pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION


The Veteran served on active duty from December 1961 to 
February 1969, and from September 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2009, the Veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  The Board observes that the hearing 
transcript reflects that the claim involving bilateral knee 
disorders was characterized at that time as a service 
connection claim, rather than as an issue involving whether 
new and material evidence had been received to reopen the 
claims.  For the reasons that will be discussed below, the 
proper characterization of this issue is whether new and 
material evidence has been received to reopen the service 
connection claim for bilateral knee disorders, as is listed 
on the title page.  The Veteran is not prejudiced by 
proceeding on this basis, as he was advised of the fact that 
the service connection claim for bilateral knee disorder was 
the subject of a prior final decision in a rating action 
issued in September 2006 and in the Statement of the Case 
issued in January 2008.  

As a related matter, the with respect to the claim of whether 
new and material evidence has been presented with which to 
reopen the service connection claim for bilateral knee 
disorder, the Veteran currently contends that the knee 
condition is secondary to a service connected left ankle 
disorder; essentially, he has raised a new theory of 
entitlement.  A claim based on a new theory of entitlement is 
not a new claim, but constitutes an application to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008) (a new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim under § 7104(b)); 
see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a 
new etiological theory does not constitute a new claim).  
Therefore, the Board must address the question of whether new 
and material evidence has been received to reopen a claim for 
service connection for bilateral knee disorders, to include 
on a secondary basis, because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo.  As such, the claim on appeal has been 
characterized as shown on the title page.

The Board also notes that the claims on appeal include an 
issue of entitlement to an effective date prior to October 
13, 1999, for the grant of service connection for gouty 
arthritis of the right ankle associated with idiopathic 
hyperuricemia.  This issue appears to have been characterized 
during the hearing as "entitlement to an earlier effective 
date from December 27, 1973, for a 30 percent rating for 
right ankle gouty arthritis."  However characterized, the 
merits of this claim were addressed by the Veteran during the 
course of that hearing and the claim as properly on appeal as 
it was initially adjudicated in the September 2006 rating 
action, following which the Veteran pursued a timely appeal 
of this matter; the Board notes that the issue was included 
in both the January 2008 Statement of the Case (SOC) and the 
March 2009 Supplemental Statement of the Case (SSOC), issued 
subsequent to the Veteran's January 2008 substantive appeal.  
Accordingly, the Veteran is not prejudiced by proceeding with 
the adjudication of this claim.  

With respect to the appeal of the January 2008 rating action, 
the matter of the reduction in the assigned disability rating 
is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 279-280 (1992) (the issue on appeal is not 
whether the Veteran is entitled to an increase, but whether 
the reduction in rating was proper).  Accordingly, the matter 
in appeal does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
(distinguishing between a rating reduction case and a rating 
increase case). 

However, the Board notes that at the April 2009 Board 
hearing, the Veteran in effect raised a claim for an 
increased evaluation for gouty arthritis of the right ankle.  
Accordingly, a claim of entitlement to an evaluation in 
excess of 20 percent for gouty arthritis of the right ankle 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action. 

The Board notes that additional evidence which was not 
accompanied by a waiver was added to the record subsequent to 
the most recently issued Supplemental Statement of the Case 
issued in March 2009.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2009).  However, 
a review of this evidence reflects that it is either 
duplicative, unrelated to the claims on appeal, or to the 
extent that it is new, in no way directly relates to or 
impacts the adjudication of the Veteran's claims being 
addressed herein and hence is not "pertinent." Accordingly, 
the Board believes that referral to the RO of this evidence 
is not required and that a Remand for consideration of this 
evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

As will be further explained herein, several claims require 
additional development and are being REMANDED, to including 
the service connection claim for renal insufficiency, claimed 
as secondary to service connected idiopathic hyperuricemia; 
entitlement to a compensable evaluation for idiopathic 
hyperuricemia; and entitlement to an evaluation in excess of 
10 percent for pes planus.  The Board also notes that in 
addition to the two increased rating claims, the claims on 
appeal include claims for an earlier effective date claim for 
service-connected pes planus.  As evidence being sought in 
conjunction with the increased rating claims for idiopathic 
hyperuricemia and pes planus may impact the assignment of the 
effective date for increase for those conditions, the Board 
finds these issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, it would be premature at this 
point to adjudicate the earlier effective date claims, and 
they are therefore deferred pending additional development 
and disposition of the increased rating claims on appeal.  

If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result 
of that disability is warranted.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  However, in this case, the Board is 
unable to find any indication that this matter has been 
reasonably raised by the Veteran to include based upon review 
of the 2009 hearing testimony.  As a related matter, the 
Board notes that the Veteran had filed a TDIU claim in May 
2007, following which it was requested that he complete and 
submit a VA Form 21-8940 in support of the claim; the Veteran 
never did so and the claim was denied and was not pursued 
thereafter.  Accordingly, as the matter has not been 
reasonable raised, no action is warranted at this time.  

The claims of entitlement to service connection for renal 
insufficiency, claimed as secondary to service connected 
idiopathic hyperuricemia; entitlement to a compensable 
evaluation for idiopathic hyperuricemia for increase; and 
entitlement to an evaluation in excess of 10 percent for pes 
planus together with a claim for an earlier effective date 
for the assignment of a 10 percent evaluation for pes planus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision issued in March 2002 continuing the 
denial of service connection for bilateral knee disorders is 
final.

2.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for bilateral knee disorders, and does not 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently claimed neurological disorder of 
the lower extremities, diagnosed as sensory motor peripheral 
neuropathy, is not etiologically related to any of the 
Veteran's periods of active service or to any service-
connected disability.

4.  In a rating action dated in December 2005, service 
connection was established for gouty arthritis of the right 
ankle, for which a 10 percent evaluation was assigned 
effective from October 13, 1999, the date of the original 
service connection claim for right ankle/gout; there was no 
service connection claim for right ankle/gout, either formal 
or informal, filed prior to October 13, 1999. 

5.  The file does not contain any claim for increase for 
gouty arthritis of the right ankle, formal or informal, filed 
prior to the currently assigned effective date of December 
27, 2005. 

6.  In a September 2006 rating decision, the RO increased the 
evaluation for service-connected gouty arthritis of the right 
ankle from 10 to 30 percent, effective December 27, 2005, 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 for evaluating ankylosis of the ankle.

5.  In January 2008, the RO issued a determination proposing 
to reduce the disability rating for gouty arthritis of the 
right ankle from 30 to 10 percent based on a finding of clear 
and unmistakable error in the September 2006 rating decision; 
ultimately a reduction from 30 to 20 percent was formally 
undertaken in an August 2008 rating action, effective from 
November 1, 2008.

6.  In conjunction with the rating reduction undertaken in 
the August 2008 rating decision, all due process requirements 
for executing a rating reduction were met and the decision to 
reduce the rating was properly substantiated by the evidence 
of record which did not reflect that any of the criteria 
supporting a 30 percent rating under 38 C.F.R. §4.71a, 
Diagnostic Code 5270, or codes 5017-5002, used for evaluating 
for ankylosis of the ankle and gout/rheumatoid arthritis, 
were met.

7.  In a rating action of January 2002, an increased 
evaluation of 10 percent was granted for the low back 
disorder, effective from May 2001; that decision was not 
appealed and became final.

8.  In a rating action dated in September 2006, an increased 
evaluation of 20 percent was granted for the low back 
disorder, effective from December 27, 2005, the date of the 
claim for increase.

9.  The file does not contain any claim for increase for a 
low back disorder, formal or informal, filed subsequent to 
the final January 2002 rating decision and prior to the 
currently assigned effective date of December 27, 2005.

10.  It is not factually ascertainable that an increase in 
the Veteran's low back disorder, corresponding to the 
assignment of a 20 percent evaluation, occurred during the 
one-year period prior to December 27, 2005.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2002 
determination wherein the RO continued the denial of service 
connection for bilateral knee disorders is not new and 
material; the claim is not reopened and remains denied.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2009).

2.  Sensory motor peripheral neuropathy was not incurred in 
or aggravated by service, nor secondary to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The reduction of the rating for gouty arthritis of the 
right ankle from 30 to 20 percent effective from November 1, 
2008 was proper and the criteria for restoration of a 30 
percent rating are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5002, 5017, 5270 (2009).

4.  The criteria for an effective date earlier than October 
13, 1999 for the grant of service connection for gouty 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, Diagnostic 
Codes, 5002, 5017, 5270 (2009).

5.  The criteria for an effective date earlier than December 
27, 2005 for the assignment of a 30 percent evaluation for 
gouty arthritis of the right ankle have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, 
Diagnostic Codes, 5002, 5017, 5270 (2009).

6.  The criteria for an effective date earlier than December 
27, 2005 for the assignment of a 20 percent evaluation for 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, Diagnostic Codes, 5237, 
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim, increased rating claims, claims for effective dates 
and the claim on appeal requiring the presentation of new and 
material evidence in letters dated in February and March 2006 
wherein he was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration. With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application to 
reopen a service connection claim for bilateral knee 
disorders in a February 2006 letter, which included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for 
the first time.  Material evidence was explained as evidence 
relating to the reason the claim was previously denied.  The 
letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The letter also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials of the claims.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claims for headaches and hypertension.  
Kent, 20 Vet. App. at 10.

With respect to the earlier effective date claims on appeal, 
no VCAA notice is necessary because, as is more thoroughly 
explained above, the outcome of the earlier effective date 
claims on appeal depends exclusively on documents which are 
already contained in the VA claims folder.  The United States 
Court of Appeals for Veterans Claims has held that an 
appellant claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide him with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of 
potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  The 
Board therefore finds that VA's duties to notify and assist 
contained in the VCAA are not applicable to the earlier 
effective date claims.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  It does not appear that this specific 
notification was furnished in this case; however, inasmuch as 
the service connection and new and material claims on appeal 
are being denied herein, the matter is moot and non-
prejudicial, as no disability rating or effective date will 
be assigned in light of the denial of those claims.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service VA and private treatment records were obtained.  
He provided testimony at a Board video conference hearing 
held in 2009.  The Veteran was afforded a VA examination in 
2006 in connection with the service connection claim for 
sensory motor peripheral neuropathy.

VA has no specific duty to conduct an examination with 
respect to the claim on appeal requiring the presentation of 
new and material evidence to reopen it because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Considerations of the duty to assist and notify associated 
with the claim on appeal pertaining to a reduction in rating 
for gouty arthritis of the right ankle are discussed in 
subpart "C" discussed below.  

Service Connection and New and Material Claims

As noted above, the Veteran served on active duty with the 
United States Air Force from December 1961 to February 1969 
and from September 1970 to December 1973.  There is no 
indication that the Veteran has any decorations indicative of 
combat or that he served in Vietnam, nor does the Veteran so 
maintain.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including arthritis, although 
not otherwise established as incurred in or aggravated by 
service, are manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

	A.  New and Material Evidence - Bilateral Knee Disorders

The Veteran seeks service connection for bilateral knee 
disorders.  Service connection for this condition was 
initially denied in a rating action dated in June 1974.  The 
Veteran was notified of this decision and of his appeal 
rights in June 1974 and did not appeal the decision.  
Subsequently, the denial of the claim was continued in rating 
decisions dated in May 2000 and March 2002, based on a 
finding that new and material evidence had not been presented 
with which to reopen the claim.  The most recent final 
decision on file addressing the claim is the March 2002 
rating decision, which was not appealed and is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Upon thorough review of the adjudicatory documents upon which 
this appeal is based, it is appears to the Board that the RO 
made a decision to reopen this claim according to the January 
2008 SOC and considered the claim on the merits.  Regardless 
of the RO's characterization of an issue and the Board's 
description of this claim at the time of the hearing, the 
question of whether new and material evidence has been 
received to reopen a previously denied claim is a 
jurisdictional matter that must be considered before 
adjudication of the merits of the claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons set 
forth below, the proper characterization of the issues is 
whether new and material evidence has been received with 
which to reopen service connection claim for bilateral knee 
disorders.  Because of the jurisdictional nature of this 
question and the fact that all reasonable VCAA notice and 
assistance has been provided consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) in the manner described 
earlier herein, the Veteran is not prejudiced by this action.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

Also applicable are the service connection provisions 
referenced previously in this decision.

The evidence on file and considered at the time of the March 
2002 rating decision includes STRs and examination reports 
pertaining to the Veteran's periods of service extending from 
1961 to 1973, which do not reflect that any knee disorder was 
diagnosed during or prior to any of the Veteran's periods of 
service, or that he sustained any knee injury or trauma.  The 
final separation examination report of November 1973 revealed 
that clinical evaluation of the lower extremities was normal 
and that the Veteran denied having knee symptomatology.  

A VA examination was conducted in June 1969, at which time 
the Veteran had no complaints relating to the knees and no 
abnormal clinical findings or diagnosis relating to the knees 
were made.  Thereafter, upon VA examination conducted in June 
1974, the Veteran complained of occasional knee 
symptomatology including pain and cracking, without redness, 
swelling, giving way or locking.  X-ray films of the knees 
revealed no abnormalities.  The diagnoses included chronic 
bilateral knee strain.

By rating action of June 1974, service connection was denied 
for bilateral knee disorders.  The RO reasoned that no knee 
condition was noted during service or shown on any discharge 
examination report.  

The Veteran filed to reopen the claim in October 1999.  Upon 
VA examination of the joints conducted in November 1999, the 
Veteran had no complaints relating to the knees and no 
abnormal clinical findings or diagnoses relating to the knees 
were made.  In a rating action dated in May 2000, the RO 
determined that new and material evidence had not been 
presented with which to reopen the service connection claim 
for bilateral knee disorders.  



On VA orthopedic evaluation of March 2000, no clinical 
disability of either knee was diagnosed.  A VA medical record 
of April 2001 documents the Veteran's complaints of bilateral 
knee pain.  On VA examination of the joints conducted in July 
2001, no clinical disability of either knee was diagnosed.  
In a March 2002 rating decision, the RO determined that new 
and material evidence had not been presented with which to 
reopen the service connection claim for bilateral knee 
disorders.  That decision was not appealed and is final.  

The Veteran filed to reopen the claim in December 2005, 
claiming that the knee problems were related to a service 
connected left ankle/gout disorder.

X-ray films of the knees taken in May 2006 in conjunction 
with a VA examination revealed mild degenerative changes 
bilaterally as was diagnosed upon VA examination of the 
joints.  Upon review of the claims folder and examination 
results, the examiner opined that it was less likely than not 
that the knee problems were caused by or the result of left 
ankle arthritis, commenting that the Veteran had an 
essentially normal knee examination and it was hard to make 
an argument that his knee condition limited him or was 
related to the ankle.  

The Veteran presented testimony at a Board hearing held in 
April 2009.  At that time, he stated that he believed his 
knee problems were secondary to his left ankle problems 
because his left ankle was permanently at a 20 degree angle 
and he had no lateral balance on it due to fusion.  He 
indicated that no medical professional had come forward to 
support this belief.   

Analysis

With respect to the service connection claim for bilateral 
knee disorders, much of the evidence submitted subsequent to 
the March 2002 rating decision is new, in that it was not 
previously of record.  However, it is not material in that it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Essentially, the 
newly submitted evidence reflects that bilateral knee 
disorders are currently diagnosed, but there has been no 
evidence presented establishing or even suggesting an 
etiological relationship between currently diagnosed knee 
disorder and service or any service-connected disorder.

Since the March 2002 rating decision, evidence, to include 
the 2006 VA examination report has been added to the file 
addressing the current symptomatology and diagnosis 
associated with the claimed knee disorder.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the Veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Also added to the file is a competent medical opinion 
provided by a VA examiner in 2006 to the effect that it was 
less likely than not that the knee problems were caused by or 
the result of left ankle arthritis.  Technically, this 
opinion constitutes new evidence.  However, this evidence is 
not material; as evidence that is unfavorable to a claimant 
is not new and material.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992).

Also new to the record are the Veteran's statements provided 
since March 2002 and his hearing testimony provided in 2009, 
particularly to the effect that his claimed knee problems are 
attributable to a service connected left ankle disorder.  
However, again this evidence is not material.  In Moray v. 
Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108; See also Untalan 
v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new 
arguments based on evidence already of record at the time of 
the previous decision does not constitute the presentation of 
new evidence under 38 U.S.C. § 5108).  



Since the March 2002 rating action, no new evidence has been 
added to the file which in any way establishes or even 
suggests that an etiological relationship exists between 
currently claimed bilateral knee disorders and service or any 
service-connected condition.  As a related matter, no 
evidence has been presented subsequent to the final March 
2002 rating decision which suggests that any knee disorder 
was incurred in service to include presumptively, or is 
otherwise etiologically related to service or any incident 
therein.

In summary, the Board finds that the evidence presented 
subsequent to the March 2002 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for bilateral knee disorders.  38 U.S.C.A. § 5108. 
Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim remains denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

	B.  Service Connection - Sensory Motor Peripheral 
Neuropathy

The STRs and examination reports pertaining to the Veteran's 
periods of service extending from 1961 to 1973, do not 
reflect that any neurological symptomatology of the lower 
extremities was diagnosed.  The final separation examination 
report of November 1973 revealed that neurological evaluation 
was normal.  

A VA examination was conducted in June 1969, at which time it 
was noted that the Veteran had sustained a back injury during 
his second period of service for which he was hospitalized 
and received traction.  The report indicated that there was 
no radiating pain in to the lower extremities and examination 
revealed no sensory deficit in either lower extremity.  The 
diagnoses included obesity with postural increase in lumbar 
lordosis and recurrent lumbar strain.  There was no 
indication of any lower extremity neuropathy either related 
or unrelated to the low back diagnoses.    



On VA orthopedic evaluation of March 2000, there were no 
obvious neurological abnormalities.  

A VA medical record of April 2001 documents the Veteran's 
complaints of numbness in the front of the thighs on standing 
and sitting.  

On VA examination of the spine conducted in July 2001, the 
Veteran complained of pain as well as stiffness, numbness and 
tingling in the lower part of the back.  EMG studies of the 
lower extremities revealed sensory motor peripheral 
neuropathy with no evidence of lumbosacral radiculopathy.  
The file contains a VA EMG consult report of August 2001.  
The history indicated that the Veteran had low back pain, but 
no radiating pain down to the lower extremities.  An 
impression of sensory motor peripheral neuropathy, with no 
electrodiagnostic evidence of right lumbosacral radiculopathy 
was made.  

A VA examination of the spine was conducted in May 2006 and 
the claims folder was reviewed.  The examiner noted that the 
Veteran had numbness in the legs and underwent EMG studies 
which revealed peripheral neuropathy.  The examiner opined 
that this was likely due to diabetes.  

Private medical records dated in 2006 indicate that the 
Veteran had an 8 to 9 year history of diabetes (in essence, 
dating to 1997 or 1998).  

The Veteran presented testimony at a Board hearing held in 
April 2009.  At that time, he stated that he was having nerve 
symptomatology of the right leg which he believed to be 
related to a service-connected back disorder.  He explained 
that diabetes had been diagnosed in April 2001, with 
peripheral neuropathy was diagnosed later that year, as shown 
by EMG studies.  He stated that his primary practitioner told 
him that the neuropathy was related to the back disorder, 
although this may not have been documented in any notes.  


								[Continued on Next 
Page]

Analysis

The Veteran contends that he currently suffers from 
neurological symptomatology, particularly affecting the right 
lower extremity, which is etiologically related to his low 
back disorder.

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record unquestionably contains a diagnosis of sensory 
motor peripheral neuropathy made in 2001, which was followed 
by a diagnosis of peripheral neuropathy made in 2006 based up 
EMG findings.  Accordingly, evidence of the currently claimed 
disability is shown.   

The remaining question is whether or not a currently 
manifested neurological disorder was incurred during or as a 
result of the Veteran's active service, or is secondarily 
related to a service-connected disorder by virtue of 
causation or aggravation.  

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran ever had any 
neurological symptomatology of the lower extremities during 
service, either related or unrelated to a back injury which 
is documented in the STRs.  The Veteran's final separation 
physical examination report of 1973 reflected that 
neurological evaluation was normal.  The Veteran's separation 
physical examination report is highly probative as to the 
Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then- physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

It appears that the earliest documented clinical evidence on 
file referencing any neurological symptomatology is dated in 
2000, more than 25 years after the Veteran's discharge from 
service; a diagnosis of sensory motor peripheral neuropathy 
was made shortly thereafter made in 2001.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there is no 
evidence of any chronic neurological symptomatology during 
the Veteran's periods of active service, or of continuity of 
symptomatology after active service, nor does the Veteran so 
contend.  

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his active service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. 
In this case, the most probative evidence does not establish 
or even suggest that that an etiological relationship exists 
between any currently manifested neurological condition and 
any of the Veteran's periods of active service or any 
service-connected disorder.   

A medical opinion was sought in this case addressing the 
Veteran's primary contention that his claimed neurological 
condition is etiologically related to a service-connected low 
back disorder.  Upon review of the examination findings which 
revealed peripheral neuropathy and review evidence contained 
in the claims folder, a VA examiner provided an opinion in 
2006 to the effect that the Veteran's neurological 
symptomatology was likely due to diabetes.  (A review of the 
evidence in the claims folder reflects that diabetes was 
initially diagnosed sometime between 1997 and 2001).  There 
has been no medical evidence or opinion presented to the 
contrary.  In addition, as discussed further below, the 
Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  In this regard, in hearing testimony provided in 
2009, the Veteran stated that his primary practitioner had 
told him that his neurological symptomatology was related to 
the low back disability.  However, there is no documented 
evidence on file which supports that testimony.  In addition, 
the Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995). 

The 2006 opinion is also supported by findings made upon a VA 
examination of the spine conducted in July 2001, at which 
time EMG studies of the lower extremities revealed sensory 
motor peripheral neuropathy with no evidence of lumbosacral 
radiculopathy.  The 2001 findings in and of themselves also 
represents competent medical evidence which refutes the 
Veteran's primary contention regarding the etiology of his 
claimed neurological condition.

The Board has considered the Veteran's lay assertions and 
hearing testimony to the effect that he has neurological 
symptomatology which is etiologically related to a service 
connected low back disorder, as opposed to being related to 
diabetes.  While the Veteran is certainly competent to relate 
his symptomatology, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical causation, to include on a secondary basis.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is 
beyond the Veteran's competency to provide such an opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  As such, lay statements and testimony provided 
by the Veteran as to etiology of his claimed neurological 
condition are of far lower probative value than medical 
evidence of record dated in 2001 and 2006, which failed to 
reveal establish any etiological link between currently 
manifested neurological symptomatology and any service-
connected disorder, specifically, a low back condition.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for sensory motor peripheral neuropathy.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	C.  Whether the reduction of the disability evaluation 
for gouty arthritis of the right ankle associated with 
idiopathic hyperuricemia from 30 to 20 percent effective 
November 1, 2008 was proper, to include consideration of 
whether restoration of the 30 percent evaluation is 
warranted.

In January 2008, the RO proposed to reduce the Veteran's 
rating for gouty arthritis of the right ankle from 30 to 10 
percent, reasoning that the September 2006 rating action 
which granted a 30 percent evaluation for that disorder 
contained clear and unmistakable error (CUE).  Ultimately, a 
reduction from 30 to 20 percent was implemented in an August 
2008 rating decision, effective November 1, 2008.  The 
Veteran was notified by various communications, including the 
January and August 2008 rating actions and by notice letters 
of January 2008 and August 2008, as to what information was 
of record and what was required to substantiate the 
continuation or restoration of the 30 percent rating for 
gouty arthritis of the right ankle.

The content of these communications to the Veteran complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  It 
appears that all obtainable evidence identified by the 
Veteran relative to this claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
appeal and to respond to VA notices.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)-
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements that 
apply when a claimant makes a claim for benefits to VA and, 
as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for right ankle gouty arthritis.  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more 
specific statute will be given precedence over a more general 
one . . . .") (quoting Busic v. United States, 446 U.S. 398, 
406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The file contains lay statements, hearing testimony, medical 
evaluations and outpatient records which provide information 
pertinent to the claim on appeal.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

Accordingly, VA has satisfied its duty to notify and assist 
the Veteran in apprising him as to the evidence needed and in 
obtaining evidence pertinent to his appeal.  Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran, and such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

A brief review of the procedural history of this case 
indicates that in a rating action dated in December 2005, 
service connection was established for gouty arthritis of the 
right ankle, for which a 10 percent evaluation was assigned 
effective from October 13, 1999.  

Thereafter, in a rating action dated in September 2006, an 
increased rating of 30 percent was granted, effective from 
December 27, 2005 (the date of a claim for increase).  The 
grant was largely based on findings made upon VA examination 
of August 2006.  At that time, there was no indication of 
deformity, instability, stiffness, locking, weakness or 
effusion of the ankles.  There were no reported 
incapacitating episodes or flare-ups.  Range of motion 
testing of the right ankle revealed plantar flexion from 0 to 
45 degrees and dorsiflexion from 0 to 10 degrees.  The 
examiner indicated that there was no ankle joint ankylosis.  
X-ray films revealed degenerative spurring at the dorsal 
aspect of the tarsal bone.  The grant was apparently made 
using the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5270, pursuant to which a 30 percent evaluation is warranted 
for ankylosis of the ankle in dorsiflexion between 0 and 10 
degrees.  

The file contains a rating action dated in January 2008, in 
which the RO proposed a decrease from 30 to 10 percent in the 
rating for gouty arthritis of the right ankle, explaining 
that the September 2006 rating decision contained clear and 
unmistakable error.  Specifically, the RO noted that a 30 
percent evaluation had been errantly assigned based upon a 
finding of right ankle ankylosis with dorsiflexion between 0 
and 10 degrees; however, the May 2006 examination report had 
included a specific finding that there was no ankylosis of 
the right ankle.  The Veteran was advised of this proposal to 
reduce the rating in a letter issued by the RO on January 23, 
2008, at which time he was advised that he had 60 days to 
submit additional evidence, prior to any action being taken 
on the proposed reduction.  A rating reduction for gouty 
arthritis of the right ankle from 30 to 20 percent was 
effectuated in an August 2008 rating decision, effective from 
November 1, 2008.  The Veteran was informed of this decision 
in correspondence issued to him on August 22, 2008.  

Subsequent examination reports and medical records fail to 
reveal any evidence of right ankle ankylosis.  In addition, 
the Veteran submitted for the record statements and 
documentation relating to the number of exacerbations of gout 
since approximately 2005.  In this regard, he reported 
approximately 6 exacerbations of gout in 2005; 7 
exacerbations in 2006; nine exacerbations in 2007; and 5 gout 
attacks from January to April 2008.  



The Veteran provided testimony at a Board hearing held in 
April 2009.  He stated that the reduction was not justified 
because he had experienced more than four gout attacks a year 
in the right foot since 2004 and sometimes had attacks in 
both feet, which he thought might qualify as two attacks.  

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  Procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 38 C.F.R. § 
3.105(e).



Where a disability rating has been continued for at least 5-
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases 
provided doubt remains, after according due consideration to 
all the evidence developed by the several items discussed in 
the preceding paragraph (section 3.344(a)), the rating agency 
will continue the rating in effect under specified 
procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 30 percent rating in question 
was not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply, based upon a disability 
which has not become stabilized and is likely to improve.  
Accordingly, reexaminations disclosing improvement, physical 
or mental, in these cases will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Sorakubo v. Principi, 16 Vet. 
App. 120 (2002).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, 
post-reduction evidence may not be used to justify an 
improper reduction.



Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the Veteran's 
gouty arthritis of the right ankle is evaluated under 
diagnostic codes 5017-5270.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.71a, DC 5017, gout is rated under the 
criteria for rheumatoid arthritis, DC 5002.  Diagnostic Code 
5002 provides that rheumatoid arthritis will be rated based 
on either as an active process or on the basis of chronic 
residuals, and the higher rating will be assigned.  Ratings 
for rheumatoid arthritis as an active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be assigned a 20 percent evaluation for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent evaluation for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; 60 percent evaluation for 
symptoms that are less than criteria for 100 percent rating, 
but with weight loss and anemia, that are productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods; and a 100 percent evaluation 
for constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2009).

In the alternative, gouty arthritis of the right ankle may 
also be evaluated under diagnostic code 5270, pertaining to 
ankylosis of the ankle.  Under that Diagnostic Code, a 20 
percent evaluation is assignable for ankylosis of the ankle 
in plantar flexion less than 30 degrees.  A 30 percent rating 
is assignable for ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is assignable for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2009).  The Board notes that the 
normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2009).

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of 38 C.F.R. § 
3.105(e).  The prescribed 60-day time frame within which to 
submit additional evidence following the proposed reduction 
action of January 2008 was afforded to the Veteran.  In 
addition, the effective date of the reduction on November 1, 
2008, corresponded to the end of the 60-day period from 
notice to the claimant of the final rating action 
implementing the reduction.

The Veteran asserts that the reduction of his disability 
rating to 20 percent was not proper and that he is entitled 
to restoration of the 30 percent evaluation which had been in 
effect prior to November 1, 2008.  The proposed rating 
decision of January 2008 explained that the reduction in the 
Veteran's disability rating to 20 percent was proper due to 
the clear and unmistakable error (CUE) that existed in the 
September 2006 rating decision which assigned a 30 percent 
disability rating for the Veteran's right ankle gouty 
arthritis.  

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

As noted above, a January 2008 rating determination proposed 
to reduce the Veteran's disability rating for gouty arthritis 
of the right ankle from 30 to 10 percent on the basis of 
clear and unmistakable error in the September 2006 rating 
decision wherein the Veteran's gouty arthritis of the right 
ankle was granted a 30 percent disability rating.  
Ultimately, a reduction to 20 percent was undertaken in 
August 2008 rating action, effective from November 1, 2008.  

Essentially, the RO explained that the CUE that led to the 
grant of a 30 percent evaluation in the September 2006 was 
essentially an administrative failure to apply the correct 
statutory and regulatory provisions to the facts.  
Specifically, it was explained that a 30 percent evaluation 
had been incorrectly assigned based on findings made upon VA 
examination of August 2006 which revealed findings of 
dorsiflexion from 0 to 10 degrees, without evidence of 
ankylosis.  As pointed out in the proposed rating action of 
January 2008, the assignment of a 30 percent evaluation under 
DC 5270 required evidence of both ankylosis and dorsiflexion 
between 0 to 10 degrees.  The RO explained that it was unable 
to identify any evidence, even other than the August 2006 VA 
examination report, which revealed clinical evidence of 
ankylosis of the right ankle which could support the 
continued assignment of a 30 percent evaluation under DC 
5270.  The Board is similarly unable to find any such 
evidence.  Indeed, plantar flexion was from 0 to 45 degrees.  
In this regard, and for clarification purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

Essentially, based on its own independent review, the Board 
also finds that the September 2006 rating decision, which 
assigned a 30 percent disability rating for the Veteran's 
gouty arthritis of the right ankle under DC 5270 contained 
clear and unmistakable error, as the increased rating was 
assigned as a result of an administrative failure to apply 
the correct statutory and regulatory provisions to the facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

However, the Board's inquiry into the propriety of the RO's 
decision to reduce the rating gouty arthritis of the right 
ankle also includes consideration of the more general matter 
of whether the service-connected disability met the 
substantive requirements for a 30 percent rating under any 
other applicable diagnostic code.  In this regard, the 
Veteran has specifically contended that the reduction was not 
warranted because the criteria for a 30 percent evaluation 
for gout were met under diagnostic codes (DCs) 5017-5002, 
specifically based on the number of gout exacerbations that 
the Veteran had experienced.  

The Board has considered this contention and has evaluated 
the pertinent clinical and lay evidence.  Specifically, in 
order to warrant an evaluation in excess of 20 percent 
evaluation for gout under DC 5002, symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year must be shown, 
for which a 40 percent evaluation is warranted.  In statement 
and hearing testimony provided in 2009, the Veteran indicated 
that since 2004, he had experienced at least 4 exacerbating 
episodes of gout a year, and specifically testified to the 
effect that he experienced approximately 6 exacerbations of 
gout in 2005; 7 exacerbations in 2006; nine exacerbations in 
2007; and 5 gout attacks from January to April 2008.  

Having reviewed the evidence, the Board does not find that an 
evaluation in excess of 20 percent is warranted for gouty 
arthritis of the right ankle as evaluated under DC 5002.  In 
this regard, the Board cannot identify any evidence of 
definite impairment of health solely attributable to the 
Veteran's gout affecting the right ankle which is supported 
by examination findings.  In this regard, findings made upon 
VA examination of August 2006 revealed no indication of 
deformity, instability, stiffness, locking, weakness or 
effusion and there were no reported incapacitating episodes 
or flare-ups.  Range of motion testing of the right ankle 
revealed plantar flexion from 0 to 45 degrees (full range of 
motion) and dorsiflexion from 0 to 10 degrees.  The examiner 
indicated that there was no ankle joint ankylosis.  X-ray 
films revealed degenerative spurring at the dorsal aspect of 
the tarsal bone.  In essence, there was no indication of any 
definite impairment of health due to right ankle gout, nor 
have the Veteran or his representative specifically alleged 
such.  

With respect to exacerbations of gout occurring yearly, to 
warrant a 40 percent evaluation, the exacerbations must occur 
3 or more times a year and be "severely incapacitating."  The 
fact that the Veteran reports experiencing 4 or more 
exacerbations a year establishes the required frequency, but 
not the required level of severity.  In this regard, an 
exacerbation or flare-up does not automatically or 
necessarily comport with a finding that the episode was 
severely incapacitating.  For reference purposes only, the 
Board observes that under 38 C.F.R. § 4.71a, an 
incapacitating episode for purposes of applying code 5243 
(intervertebral disc syndrome) is defined as an episode which 
requires bedrest prescribed by a physician or treatment by a 
physician.  In this case, neither the lay or clinical 
evidence establishes that the frequency or severity of the 
Veteran's gout flare-ups is consistent with the criteria 
warranting a 40 percent evaluation; i.e., the Veteran has in 
no way indicated, nor do the medical records establish that 
the gout exacerbations, even if occurring three or more times 
a year, have required bedrest prescribed by a physician or 
treatment by a physician.  Accordingly, the criteria for an 
evaluation in excess of 20 percent for gout have not been 
met.  

After a careful review of the record, the Board can find no 
evidence, lay or medical, to support a finding that the 
Veteran's service-connected gouty arthritis of the right 
ankle warrants restoration of a 30 percent evaluation.  The 
decision to grant a 30 percent evaluation for that disability 
was clearly and unmistakably erroneous and the rating 
reduction to 20 percent is clearly supported by the results 
of a VA examination conducted in August 2006 and by clinical 
records dated from 2006 forward.  At no time since December 
2005, have manifestations of the Veteran's gouty arthritis of 
the right ankle been consistent with the findings warranting 
a 30 percent evaluation under any potentially applicable 
rating criteria.  As such, the preponderance of the evidence 
supports the reduction taken in this case.  

In summary, the preponderance of the evidence substantiates 
that the reduction in rating from 30 to 20 percent for gouty 
arthritis of the right ankle was proper.  Therefore, the 
appeal for restoration of a 30 percent rating for gouty 
arthritis of the right ankle must be denied.  As the 
preponderance of the evidence is unfavorable, the benefit-of- 
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	D.  Earlier Effective Dates

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release.  See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen.  
Furthermore, these provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission; i.e. the provisions do not apply to original 
service connection claims.  38 C.F.R. § 3.157(b)(1). 

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible methods for assigning an effective date 
may be applicable depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) is the appropriate effective date; 
38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) during that year long period prior 
to the filing of the increased rating claim is the 
appropriate effective date 38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) is appropriate; 38 C.F.R. § 3.400(o)(2).  Harper, 10 
Vet App at 126.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under § 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

	i.  Gouty Arthritis of the Right Ankle

The Veteran maintains both that an earlier effective date is 
warranted for the original grant of service connection and 
for the assignment of a 30 percent evaluation for gouty 
arthritis of the right ankle.  The Veteran maintains that the 
appropriate effective date on both accounts should be 
December 27, 1973, the day after his discharge from service.


As it currently stands, in a rating action dated in December 
2005, service connection was established for gouty arthritis 
of the right ankle, for which a 10 percent evaluation was 
assigned effective from October 13, 1999, the date of the 
original service connection claim for right ankle/gout.  
Thereafter, in a rating action dated in September 2006, an 
increased rating of 30 percent was granted, effective from 
December 27, 2005, the date of a claim for increase.

A brief review of the evidence reflects that the Veteran's 
initial service connection claim for gouty arthritis/swelling 
of the ankles was received on October 13, 1999.  Also 
received on October 13, 1999, were VA medical records which 
mentioned bilateral ankle swelling (June 20, 1997).  Prior to 
that time, the Veteran filed service connection claims in 
March 1969 for a back condition, scarring of the hands, a 
diabetic condition and a chest condition; and in January 1974 
for a left foot injury, idiopathic hyperuricemia and back 
sprain; however, the right ankle was never mentioned in 
conjunction with those claims.  

The Veteran presented testimony at a Board hearing held in 
2009 at which time he stated that he believed that an 
effective date of 1973 was appropriate because he first 
experienced an attack of gout in the area of the right foot 
sometime between June and December 1973.  

Having reviewed the record in its entirety, the Board finds 
no basis for the assignment of an effective date prior to 
October 13, 1999 for the grant of service connection for 
gouty arthritis of the right ankle.  

The Veteran essentially maintains that right ankle 
arthritis/gout was documented by medical records dated well 
prior to the currently assigned effective date and maintains 
that this condition first occurred in 1973.  Even if true, 
the mere presence of medical evidence of a disability does 
not constitute a claim; rather, the Veteran must assert a 
claim either expressly or impliedly. VA is not required to 
conjure up issues not raised by the claimant.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Thus, any prior medical 
records mentioning the right ankle/gout/arthritis do not in 
and of themselves constitute an informal claim for that 
benefit.  Stated differently, merely seeking treatment or 
even having a disability or injury, does not establish a 
claim, to include an informal claim, for service connection.  
As such, the medical records may not be used as claims of 
service connection.  38 C.F.R. § 3.155.

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
generally controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997).  In this case, the Veteran has not 
identified and the Board has not located, any document which 
meets the requirements for either a formal or informal claim 
seeking service connection for right ankle/gout/arthritis, 
received prior to October 13, 1999.  In no event is an 
effective date of any time in 1973 warranted in this case, as 
no claim pertaining to a right ankle condition was received 
within one year following the Veteran's separation from 
service.  

The implementing regulation specifies that the effective date 
of an evaluation and an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  Accordingly, the earliest assignable 
effective date for the grant of service connection for gouty 
arthritis of the right ankle is October 13, 1999, the date of 
receipt of the claim and there is no basis for the assignment 
of an effective date prior to this time.  Thus, the appeal 
with respect to this issue is denied.  

With respect to the Veteran's claim for an earlier effective 
for the assignment of a 30 percent evaluation for gouty 
arthritis of the right ankle, this matter has essentially 
already been addressed and resolved in conjunction with the 
Board's finding herein that restoration of a 30 percent 
evaluation for gouty arthritis of the right ankle is not 
warranted.  Herein, the Board has determined that the 
September 2006 rating decision which granted a 30 percent 
evaluation for gouty arthritis of the right ankle contained 
CUE and found that the reduction of the rating taken in a 
date rating action to 20 percent was proper.  As a practical 
matter, the Board found that the 30 percent evaluation 
assigned for gouty arthritis of the right ankle was never 
warranted in the first place, and was only assigned in error.  

Even with the reduction, the fact remains that a 30 percent 
evaluation remained in place from December 27, 2005 to 
October 31, 2008, which is proper in accordance with the 
applicable laws and regulations.  Under the circumstances of 
this case, however, as the 30 percent evaluation was made in 
error, in would be improper to assign an earlier effective 
date therefor.  Indeed, under 38 C.F.R. § 3.400(1), a 
retroactive increase will not be awarded after basic 
entitlement has been terminated.  Therefore, the appeal with 
respect to the issue of entitlement to an effective date 
prior to December 27, 2005, is denied.  

	ii.  Lumbosacral Strain

The Veteran maintains an effective date prior to December 27, 
2005, is warranted for the assignment of a 20 percent 
evaluation for lumbosacral strain.  The Veteran maintains 
that the appropriate effective date should be October 13, 
1999.  

A review of the history reflects service connection was 
initially granted for lumbosacral strain, for which a 
noncompensable evaluation was assigned effective from 
February 1969 to September 1970; following completion of the 
Veteran's third period of service, a noncompensable rating 
was continued from December 27, 1973 to May 6, 2001.  
Effective from May 7, 2001, a 10 percent evaluation was 
assigned until December 26, 2005.  A 20 percent evaluation 
was assigned from December 27, 2005, based on the date of a 
claim for increase.  

A brief review of the pertinent evidence reflects that on 
October 13, 1999, VA received a document reflecting that the 
Veteran wished to pursue four claims: (1) gouty arthritis of 
the ankles; (2) right and left knees; (3) an increased 
evaluation for a left ankle disorder and (4) a service 
connection claim for pes planus.  There was absolutely no 
mention of any back disorder.  

Thereafter, it was not until May 21, 2001, that VA received 
from the Veteran an increased rating claim for his service-
connected low back disorder.  In a rating action of January 
2002, an increased evaluation of 10 percent was granted for 
the low back disorder, largely based upon findings made upon 
VA examination of July 2001.  The Veteran was notified of 
that decision in January 2002 and did not appeal it and it 
subsequently became final.  Thereafter, on December 27, 2005, 
the Veteran filed both an increased rating claim and a claim 
for an earlier effective date for his service-connected low 
back disorder.  In a rating action issued in September 2006, 
the RO granted an increased rating of 20 percent for the low 
back disorder, effective from December 27, 2005, largely 
based on findings made upon VA examination of August 2006.  
Ultimately, the Veteran elected to pursue only the effective 
date issue on appeal.  

In this case, the currently assigned effective date of 
December 27, 2005 for the grant of a 20 percent evaluation 
for a low back disorder represents the date of the claim for 
increase.  As expressed in hearing testimony presented in 
2009 (pgs. 6 & 7), the Veteran maintains that an effective 
date of October 1999 should be assigned because he was having 
sciatica and disc syndrome at that time.   

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
December 27, 2005; and second, whether there is any evidence 
that the Veteran's service-connected low back disorder 
warrants the assignment of a 20 percent evaluation during the 
one year period prior to December 27, 2005.  The Board notes 
that the controlling issues in this case are (1) the date on 
which the Veteran initiated his increased rating claim for a 
low back disability and (2) the date on which entitlement to 
a 20 percent evaluation for a low back disorder was factually 
ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

With respect to the Veteran's specific contention that an 
effective date of October 1999 for a compensable rating is 
warranted, the Board notes that recent case law has 
emphasized that once there is a relevant final decision on an 
issue, there cannot be a "freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); 
see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005).  The only way the Veteran could attempt to overcome 
the finality of the January 2002 rating decision in an 
attempt to gain an earlier effective date for an increase 
rating is to request a revision of that decision based on 
CUE.  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 
5109A(a) (West 2002) ("a decision by the Secretary . . . is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised.").

Neither the Veteran nor his representative has asserted that 
the January 2002 rating decisions contained CUE.  As such, 
the Veteran's current contentions do not amount to a claim 
that there was CUE with a past decision, but rather a 
"freestanding claim" for an earlier effective date.  As noted 
above, the Veteran did not file a timely appeal as to the 
January 2002 and accordingly, this decision became final and 
is not subject to revision.  Accordingly, an effective date 
of October 1999 for an increaser rating cannot be assigned as 
a matter of law.

The initial inquiry is whether following the issuance of the 
January 2002 rating action which was not appealed, an 
increased rating claim for a low back disorder, either formal 
or informal was prior to December 27, 2005.  In this regard, 
the Board calls attention to the provisions of 38 C.F.R. § 
3.157 which provide that if a formal claim for compensation 
has previously been allowed, as was the case here, a VA 
hospital admission or examination report can be accepted as 
an informal claim for increase; the date of the VA hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  

The record is entirely negative for any formal claim or 
informal claim filed by either the Veteran or a 
representative subsequent to the unappealed January 2002 
rating decision and prior to the currently assigned December 
27, 2005, effective date requesting an increased evaluation 
for a service-connected low back disorder, nor have the 
Veteran or his representative identified any such claim.  The 
Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In this case, the earliest filing date of either 
a formal or informal claim requesting an increased evaluation 
for a low back disorder following the January 2002 rating 
action was clearly no earlier than December 27, 2005.  

Having established December 27, 2005, as the earliest filing 
date for an increased rating claim for a low back disorder, 
the second inquiry is whether there is any evidence that the 
Veteran's service-connected low back disorder warranted a 20 
percent evaluation during the one-year period prior to 
December 27, 2005.  Evidence in the claims file showing that 
an increase was ascertainable up to one year before the claim 
was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); Scott v. Brown, 7 Vet. App. 184, 188 
(1994); VAOPGCPREC 12-98.

The Veteran's lumbar spine disorder is rated by applying the 
general rating formula for evaluating diseases and injuries 
of the spine, including lumbosacral strain under DC 5237, the 
currently assigned diagnostic code.  Under the criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

The regulations provide, in pertinent part, for a 20 percent 
rating when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. A 40 percent rating is warranted if the 
medical evidence shows forward flexion of the thoracolumbar 
spine to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine. These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent. 
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The Board is unable to identify any evidence reflecting that 
the Veteran's low back disorder warranted a 20 percent 
evaluation during the one-year period prior to December 27, 
2005.  Initially, the Board notes that the file contains very 
little evidence pertaining to this condition during the 
applicable time period.  During the applicable time period, 
there were no examinations conducted or X-ray films taken 
relating to the spine.  Having reviewed VA outpatient records 
dated from November 2003 to December 2005, the Board notes 
that a November 2003 record which revealed some edema of the 
back with full range of motion and no tenderness.  A 
September 2005 entry indicates that the Veteran was having 
increasing back pain; examination revealed tenderness, mild 
spasms, full range of motion no edema and "NVI" distally, 
the definition and significance of which was unclear, but 
which appears to mean neurovascular intact.  

The aforementioned findings are insufficient to support the 
assignment of a 20 percent evaluation under any of the 
aforementioned rating criteria, during the applicable period 
in question.  Specifically, during the year prior to December 
27, 2005, there was no evidence of forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or of any  
associated objective neurologic abnormalities.  In addition, 
there was no evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  As such, it was clearly not 
factually ascertainable that the criteria warranting the 
assignment for a 20 percent evaluation for a low back 
disorder were met at any time during the year prior to 
December 27, 2005 and therefore an earlier effective date is 
not warranted based on such considerations.  

In fact, the Board observes that even when a 20 percent 
evaluation was assigned pursuant to a rating action dated in 
September 2006, the grant was based on findings made upon VA 
examination conducted on August 29, 2006.  Under applicable 
VA regulations, if an increase in disability occurs after the 
claim is filed (in this case December 27, 2005), the date 
that the increase is shown to have occurred (date entitlement 
arose) is the appropriate effective date.  See 38 C.F.R. 
§ 3.400(o)(1)).  In appears that in awarding the December 27, 
2005, effective date, the Veteran was afforded all reasonable 
doubt in the Veteran's favor. 

In summary, there was no increased rating claim for a low 
back disorder, either formal or informal, filed prior to 
December 27, 2005.  Moreover, it was not factually 
ascertainable that schedular requirements for the assignment 
of a 20 percent evaluation for a low back disorder were met 
at any time during the one-year period prior to December 27, 
2005.  Accordingly, the Board concludes that statutory and 
regulatory criteria for the assignment of an effective date 
prior to December 27, 2005 for the assignment of a 20 percent 
evaluation for a low back disorder have not been met and the 
claim must be denied.


ORDER

New and material evidence not having been received, the 
service connection claim for bilateral knee disorders is not 
reopened and remains denied.

Entitlement to service connection for sensory motor 
peripheral neuropathy is denied.

The reduction of the disability evaluation for gouty 
arthritis of the right ankle associated with idiopathic 
hyperuricemia from 30 to 20 percent effective November 1, 
2008 was proper and entitlement to the restoration of a 30 
percent rating for service-connected gouty arthritis of the 
right ankle is denied.

Entitlement to an effective date prior to October 13, 1999 
for the grant of service connection for gouty arthritis of 
the right ankle is denied.  

Entitlement to an effective date prior to December 27, 2005 
for the assignment of a 30 percent evaluation for gouty 
arthritis of the right ankle is denied.  

Entitlement to an effective date prior to December 27, 2005 
for the grant of a 20 percent evaluation for lumbosacral 
strain is denied.  


REMAND

The claims of entitlement to service connection for renal 
insufficiency, claimed as secondary to service connected 
idiopathic hyperuricemia; entitlement to a compensable 
evaluation for idiopathic hyperuricemia; and entitlement to 
an evaluation in excess of 10 percent for pes planus together 
with a claim for an earlier effective date for the assignment 
of a 10 percent evaluation for pes planus, require additional 
development prior to adjudications of those claims on appeal.  

Specifically with respect to service connection for mild 
renal insufficiency, the Veteran maintains that this 
condition may be secondary to service-connected idiopathic 
hyperuricemia or in the alternative, is secondary to 
medications taken to control service-connected gout.  In this 
regard, the Board notes that establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Evidence on file includes an April 2001 VA hospitalization 
report indicating that the Veteran was primarily treated for 
chest pain and a possible ischemic attack.  However, at that 
time several secondary diagnosed were made which included 
gout, newly diagnosed diabetes and chronic renal 
insufficiency.  A note indicates that the Veteran was 
counseled against the use of NSAIDs and indomethacin for 
future gouty attacks secondary to his renal insufficiency.  
The report further stated that the Veteran had some baseline 
renal insufficiency, which was described as most likely 
secondary to hypertensive and diabetic disease.  Private 
medical records dated in 2006 reflect that the Veteran 
underwent an evaluation for his renal failure.  Those records 
indicate that the etiology the renal failure is 
multifactorial.  It was explained that the Veteran had a 
history of diabetes which could lead to diabetic nephropathy, 
and that he was hypertensive, which could lead to benign 
hypertensive nephrosclerosis.  The doctor indicated that he 
would also need to rule out multiple myeloma, a vasculitic or 
autoimmune component. 

A VA examination was conducted in August 2006 at which time a 
diagnosis of idiopathic hyperuricemia with mild renal 
insufficiency was made and the examiner opined that the 
Veteran had mild renal insufficiency which was more likely 
related to long-standing diabetes than to hyperuricemia; also 
noting that the gout was due to hyperuricemia.  

At this point, the Board is unable render a determination as 
to this claim, particularly in light of the apparently 
conflicting conclusions made during the 2006 VA examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Accordingly, the Board believes that it would be helpful to 
obtain a clarifying medical opinion reconciling the 
aforementioned evidence and definitively establishing whether 
the Veteran's claimed renal insufficiency is at least as 
likely as not related to any of the Veteran's periods of 
service, or to a service-connected disorder, or any 
medications taken therefor.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.


The Veteran is also seeking a compensable evaluation for his 
service-connected idiopathic hyperuricemia and an evaluation 
in excess of 10 percent for pes planus.  

The most recent VA examinations addressing the Veteran's 
hyperuricemia and pes planus were conducted in August 2006, 
it has now been several years since the Veteran was last 
evaluated and a matter critical to the adjudication of his 
increased rating claims is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's hyperuricemia and pes planus would prove helpful in 
adjudicating the merits of the claim.  Moreover the 2009 
Board hearing transcript reflects that the Veteran 
essentially believes that the symptomatology associated with 
his service connected conditions has gotten worse and 
maintains that the currently assigned evaluations do not 
adequately or accurately reflect the severity of these 
conditions.  Therefore, new and contemporaneous VA 
examinations should be administered to determine the 
manifestations and level of severity associated with the 
service-connected hyperuricemia and pes planus.  See 38 
C.F.R. § 3.159 (2009); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination.

The Veteran also seeks entitlement to earlier effective dates 
for the award of service-connected planus.  As the evidence 
that may be obtained pursuant to this Remand regarding the 
Veteran's increased rating claims for this disorder, may 
impact both the assignment of an increased rating and 
effective date, the Board finds these issues to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the effective date 
issues until the claims for increased evaluations are 
resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claim 
for renal insufficiency or his increased 
rating claims for idiopathic 
hyperuricemia and pes planus that have 
not yet been associated with the claims 
folder.  Appropriate steps should be 
taken to obtain any identified records.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of his disorder 
claimed as renal insufficiency.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review the pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) The examiner shall clarify the 
manifestations and diagnosis relating to 
the claimed renal insufficiency, to 
verify the presence of this claimed 
disorder.

b) The examiner shall express an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that any such diagnosed disorder is 
causally or etiologically related to any 
of the Veteran's periods of active 
service - extending from December 1961 to 
February 1969 and from September 1970 to 
December 1973.  

c) The examiner is also requested to 
address whether any currently diagnosed 
disorder, claimed as renal insufficiency 
was at least as likely as not (at least a 
50 percent probability) caused by any 
service-connected disorder or medication 
taken therefor to include idiopathic 
hyperuricemia and gout; or in the 
alternative whether it is at least as 
likely as not (at least a 50 percent 
probability) that any of the Veteran's 
service-connected disabilities, 
aggravated (i.e., permanently worsened) 
any of the respective disorders found on 
examination.  If aggravation is found, 
the degree of aggravation must be 
specifically identified.

In rendering these opinions, the findings 
made in 2001 and 2006 should be discussed 
and the seemingly inconsistent opinion 
provided in 2006 should be further 
explained and reconciled, if possible.  A 
clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  The AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature and extent of his 
service connected hyperuricemia.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examination report should include a 
detailed account of all symptomatology 
found to be present, other than the gouty 
arthritis affecting the ankles, to 
include identifying whether hyperuricemia 
is clinically shown (any testing required 
to make such a determination should be 
undertaken).  The examiner should comment 
as to whether hyperuricemia is productive 
of one or two exacerbations per year, or 
if the symptom combinations are 
productive of definite impairment of 
health (specifying the nature and 
severity of such impairment) or 
incapacitating exacerbations three or 
more times a year.

4.  The appellant should be scheduled for 
a VA examination of the feet to ascertain 
the severity of service-connected pes 
planus, bilateral.  All tests deemed 
appropriate should be performed including 
range of motion testing.  The examiner 
should (a) identify all symptoms 
subjectively and objectively shown; (b) 
indicate whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities; (c) indicate whether there 
is marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or 
appliance.

5.  Thereafter, readjudicate the 
Veteran's claims, to include the service 
connection, increased evaluation and 
effective date claims, discussed herein.  
If the benefits sought on appeal are not 
granted in full, the RO should issue the 
Veteran a supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


